 

Exhibit 10.27.2

NATIONAL CINEMEDIA, INC.
2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

The Compensation Committee of the Board of Directors of National CineMedia,
Inc., a Delaware corporation (the “Company”), granted Restricted Stock Units
issued under the National CineMedia, Inc. 2016 Equity Incentive Plan, as amended
(the “Plan”) to the Grantee named below.  This Restricted Stock Unit Agreement
(the “Agreement”) evidences the terms of the Company’s grant of Restricted Stock
Units to Grantee.  Any capitalized term in this Agreement shall have the meaning
assigned to it in this Agreement or in the Plan, as applicable.

A.  NOTICE OF GRANT

Name of Grantee:

Number of Restricted Stock Units:

Grant Date:

Vesting Schedule:  Except as provided otherwise in this Agreement or the Plan
(including but not limited to Section 14.2 of the Plan which provides for
accelerated vesting upon certain terminations in connection with a Change of
Control), and subject to Grantee’s continuous Service, the Restricted Stock
Units shall vest and the forfeiture restrictions set forth in Section 2 of this
Agreement shall lapse as follows:  100% of the Restricted Stock Units shall vest
on ____________ (the “Service Vesting Date”).  

Delivery of Shares and Dividend Equivalents:  On the Service Vesting Date, the
Grantee shall be issued a number of shares of Stock equal to the number of
Restricted Stock Units set forth above, together with payment of any accumulated
Dividend Equivalents as provided in Section 4 below, unless Grantee has elected,
pursuant to Section 7 below, to defer the receipt of the Stock and Dividend
Equivalents related to the Restricted Stock Units.

B.  RESTRICTED STOCK UNIT AGREEMENT

1.Grant of Restricted Stock Units.  Subject to the terms and conditions of this
Agreement and the Plan, the Company granted to Grantee, the number of Restricted
Stock Units set forth in the Notice of Grant, effective on the Grant Date set
forth in the Notice of Grant, and subject to the terms and conditions of the
Plan, which is incorporated herein by reference.  Each Restricted Stock Unit
represents the right to receive one share of Stock at the time provided in this
Agreement.  Grantee shall have no voting or any other rights as a stockholder of
the Company with respect to the Restricted Stock Units until the transfer of
shares of Stock to Grantee.  Grantee’s right to receive Stock and Dividend
Equivalents under this Agreement shall be no greater than the right of any
unsecured general creditor of the Company.  In the event of a conflict between
the terms and conditions of the Plan and this Agreement, the terms and
conditions of the Plan shall govern.  

2.Forfeiture and Transfer Restrictions.  The Restricted Stock Units shall be
subject to forfeiture until the Service Vesting Date.  In addition, Grantee
shall not sell, transfer, assign, pledge or otherwise encumber or dispose of, by
operation of law or otherwise, the Restricted Stock Units.  Upon vesting on the
Service Vesting Date and issuance of the number of shares of Stock to which
Grantee is entitled hereunder, Grantee may transfer the shares of Stock in
accordance with applicable securities law requirements and the Company’s
policies and procedures.

3.Vesting; Issuance of Stock. Except as provided otherwise in this Agreement and
the Plan (including but not limited to Section 14.2 of the Plan which provides
for accelerated vesting upon certain terminations in connection with a Change of
Control), if Grantee has been in continuous Service since the Grant Date, the
Restricted Stock Units shall vest on the Service Vesting Date as set forth on
the Vesting Schedule in the Notice of Grant.  Except as provided below, Grantee
shall forfeit the unvested portion of the Restricted Stock Units upon
termination of Service.  The shares of Stock and the accumulated Dividend
Equivalents, as provided in Section 4, shall be delivered and paid

 



--------------------------------------------------------------------------------

 

to Grantee as soon as practicable following the Service Vesting Date set forth
in the Notice of Grant, but in no event later than March 15th of the calendar
year following the calendar year in which the Service Vesting Date occurs,
unless Grantee has elected pursuant to Section 7 below to defer issuance of the
shares of Stock and payment of any accumulated Dividend Equivalents.  If Grantee
terminates Service prior to the Service Vesting Date on account of death,
Grantee shall vest in all of the Restricted Stock Units on the date of death and
shall be entitled to the issuance of shares of Stock equal to the number of
Restricted Stock Units granted to Grantee, together with any accumulated
Dividend Equivalents, as provided in Section 4.  The shares of Stock and the
Dividend Equivalents shall be issued and paid to Grantee’s estate as soon as
practicable following the date of Grantee’s death, but in no event later than
March 15th of the calendar year following the year in which Grantee dies.

4.Dividend Equivalents.  During the period from the Grant Date through the date
on which shares of Stock are issued to Grantee pursuant to Section 3 (the
“Restriction Period”), the Company shall credit Grantee with Dividend
Equivalents equal to the regular and special or extraordinary cash dividends
declared and paid with respect to shares of Stock equal to the number of
Restricted Stock Units granted to Grantee.  The Dividend Equivalents shall be
retained by the Company and paid to Grantee, in cash, at the same time that the
shares of Stock are issued to Grantee as provided herein.

5.Termination of Service.  Upon the termination of Grantee’s Service, for any
reason other than death, any Restricted Stock Units held by Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be forfeited.  Upon forfeiture of the
Restricted Stock Units, Grantee shall have no further rights with respect to
such Restricted Stock Units.   Section 14.2 of the Plan provides for accelerated
vesting with respect to certain terminations in connection with a Change of
Control.

6.Purchase and Delivery of Shares.  Grantee shall be required, to the extent
required by applicable law, to purchase the shares of Stock issuable hereunder
from the Company at the aggregate par value of the shares of Stock (the
“Purchase Price”).  The Purchase Price shall be payable in cash or in cash
equivalents acceptable to the Company.  Unless an election is made under Section
7, upon the expiration or termination of the Restriction Period, and Grantee
having properly paid the Purchase Price, the shares of Stock shall be issuable
to Grantee (or his estate) and a certificate for such shares of Stock shall be
delivered, free of all such restrictions, to Grantee or Grantee’s estate, as the
case may be.  Notwithstanding anything in this Agreement to the contrary, the
Company may elect to satisfy any requirement for the delivery of stock
certificates through the use of book-entry.

7.Election to Defer Receipt of Stock and Dividend Equivalents.  During the
period from the Grant Date through and including the last business day on or
before the 30th day after the Grant Date, Grantee shall be entitled to elect, in
writing, in accordance with the provisions of the Deferral Election Form
attached hereto as Exhibit A (the “Deferral Election Form”), to defer the
issuance of shares of Stock and the payment of accumulated Dividend Equivalents
for up to five years following the scheduled Service Vesting Date set forth in
the Notice of Grant.  If any such deferred payment date elected by Grantee falls
on a holiday or non-business day, the shares of Stock and Dividend Equivalents
shall be issued and paid to Grantee on the immediately preceding business
day.  An election made by Grantee and delivered to the Company on the Deferral
Election Form will be irrevocable, and issuance of the shares of Stock and
payment of Dividend Equivalents prior to the date selected by Grantee would
occur only upon the earlier death of Grantee or pursuant to Section 8.  If
Grantee fails to properly elect a different payment date in accordance with this
Section, the Grantee shall be entitled to issuance of the shares of Stock and
payment of Dividend Equivalents in accordance with Section 3.  

8.Change of Control.  Upon the occurrence of a Change of Control, the Restricted
Stock Units shall become fully vested under the circumstances and in accordance
with the provisions of Section 14.2 of the Plan regardless of whether all
conditions for vesting relating to length of Service have been satisfied.  If
the Change of Control is also a “change in control” within the meaning of
Section 409A, and if the Restricted Stock Units fully vest in accordance with
Section 14.2 of the Plan, the Restricted Stock Units (and any accumulated
Dividend Equivalents) shall be paid (on a date selected by the Company) in full
within 30 days after the closing of the transaction that constitutes the change
in control.  If, as a result of the Change of Control, the Stock has been
changed or exchanged for another kind of stock, the Restricted Stock Units shall
be settled in the type of stock into which the Stock was changed or for which
the Stock was exchanged.  If the Change of Control is not also a “change in
control” within the meaning of Section 409A, the Company, or the successor or
purchaser, as the case may be, shall make adequate provision for the assumption
of the Restricted Stock Units or the substitution of new Restricted Stock Units
for the

2

 

--------------------------------------------------------------------------------

 

outstanding Restricted Stock Units on terms comparable to the terms of this
Agreement.  The assumed Restricted Stock Units shall be paid at the time
provided in Sections 3 and 7 above.

9.Tax Withholding.  The Company or any Affiliate shall have the right to deduct
from payments of any kind otherwise due to Grantee, any federal, state, local or
foreign taxes of any kind required by law to be withheld upon the issuance,
vesting or payment of any shares of Stock or dividends.  Subject to the prior
approval of the Committee, which may be instituted by the Committee, in its sole
discretion, the minimum statutory withholding obligation shall be satisfied by
having the Company withhold shares of Stock otherwise issuable to Grantee
hereunder.  Subject to the prior approval of the Committee, which may be
withheld by the Committee in its sole discretion, Grantee may elect to satisfy
the minimum statutory withholding obligations, in whole or in part, by
delivering to the Company shares of Stock already owned by Grantee.  The shares
delivered or withheld shall have an aggregate Fair Market Value not in excess of
the minimum statutory total tax withholding obligations.  The Fair Market Value
of the shares used to satisfy the withholding obligation shall be determined by
the Company as of the date that the amount of tax to be withheld is to be
determined.  Shares used to satisfy any tax withholding obligation must be
vested and cannot be subject to any repurchase, forfeiture, or other similar
requirements.  Any election to withhold shares shall be irrevocable, made in
writing, signed by Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

10.Effect of Prohibited Transfer.  If any transfer of shares of Stock or
Restricted Stock Units is made or attempted to be made contrary to the terms of
this Agreement, the Company shall have the right to acquire for its own account,
without the payment of any consideration, such shares or Restricted Stock Units
from the owner thereof or his transferee, at any time before or after such
prohibited transfer.  In addition to any other legal or equitable remedies it
may have, the Company may enforce its rights to specific performance to the
extent permitted by law and may exercise such other equitable remedies then
available.  The Company may refuse for any purpose to recognize any transferee
who receives shares contrary to the provisions of this Agreement as a
stockholder of the Company and may retain and/or recover all dividends on such
shares that were paid or payable subsequent to the date on which the prohibited
transfer was made or attempted.

11.Investment Representations.  The Committee may require Grantee (or Grantee’s
estate or heirs) to represent and warrant in writing that the individual is
acquiring the shares of Stock for investment and without any present intention
to sell or distribute such shares and to make such other representations as are
deemed necessary or appropriate by the Company and its counsel.

12.Continued Service.  Neither the grant of Restricted Stock Units nor this
Agreement gives Grantee the right to continue Service with the Company or its
Affiliates in any capacity.  

13.Governing Law.  The validity and construction of this Agreement and the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.

14.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

15.Tax Treatment; Section 409A.  Grantee may incur tax liability as a result of
the vesting of the Restricted Stock Units or issuance of shares of Stock and
payment of Dividend Equivalents or the disposition of shares of Stock.  Grantee
should consult his or her own tax adviser for tax advice.  

Grantee acknowledges that the Committee, in the exercise of its sole discretion
and without Grantee’s consent, may amend or modify this Agreement in any manner
and delay the payment of any amounts payable pursuant to this Agreement to the
minimum extent necessary to satisfy the requirements of Section 409A of the
Code.  The Company will provide Grantee with notice of any such amendment or
modification.

3

 

--------------------------------------------------------------------------------

 

16.Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Grantee, except to the extent
set forth in Section 16 of the Plan regarding Section 409A of the Code and any
other provision set forth in the Plan.

17.2016 Equity Incentive Plan.  The Restricted Stock Units and payment of
Dividend Equivalents granted hereunder shall be subject to such additional terms
and conditions as may be imposed under the terms of the Plan, a copy of which
has been provided to Grantee.

NATIONAL CINEMEDIA, INC.

 

 

By:

/s/ Andrew J. England

 

Andrew J. England

 

Chief Executive Officer

 

 

Date:

 

 

 

 

 

[Grantee Signature Page Follows]


4

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT

Grantee acknowledges receipt of this Agreement, agrees to all of the terms and
conditions described in this Agreement and in the Plan, a copy of which is
attached.  Grantee acknowledges that Grantee has carefully reviewed the Plan,
and agrees that the Plan will control in the event of any provision in this
Agreement is in conflict with the Plan.  Grantee also agrees that to the extent
the Plan is silent, or to the extent the Plan provides, this Agreement and the
terms hereof will control.  To accept this Agreement, Grantee must sign and date
this signature page and return it to the Company no later than ______________.

  

Grantee

 

Signature

 

Print Name:

 

Date:

 

 

Attachments:

2016 Equity Incentive Plan
Form S-8 Prospectus

 

 

 

5

 